DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments field on 11/17/2020 have been entered. The amendments overcome the claim objection set forth in the previous office action filed on 08/17/2020. Claims 1-20 remain pending. The terminal disclaimer filed on 11/17/2020 has been approved. Therefore, the double patenting rejection of claims 1-19 is withdrawn. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 16, and 19, the prior art of record fails to teach or render obvious a device (Claims 1 and 19) or a method of implanting a device (Claim 16) comprising a support member at least partially located in the pocket and reconfigurable to enable removal of the support member for the pocket via the opening, and an affixation element located in the pocket between the support member and the second layer and secured directly to a pocket-facing surface of the second layer, in combination with the remaining limitations of the claims. The closest prior art is Horton et al. (US 2014/0025093 A1) which discloses the limitations of claims 1, 16, and 19 but it silent regarding the affixation element being secured directly to the pocket-facing surface of the second layer, as claimed. Bailly et al. (US 2011/0224704) teaches relevant prior art but is silent regarding an affixation element being secured directly to the pocket-facing surface of the second layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.N.L./Examiner, Art Unit 3771         

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771